Motion by respondent to dismiss defendant’s appeal from an order denying his application to dismiss the indictment against him. Motion granted; appeal dismissed. The order is an intermediate order which is not appealable by the defendant except as an incident to the appeal from the judgment (Code Crim. Pro., § 517; see People v. Evans, 18 A D 2d 1018). Cross motion by defendant John Delfs to dispense with printing and for other relief with respect to his appeal from order denying his application to dismiss the indictment. Motion dismissed as academic, in view of the decision herewith dismissing such appeal. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.